     Case 2:20-cv-01747-TLN-DMC Document 21 Filed 09/09/21 Page 1 of 3
1

2

3

4

5

6

7

8

9                            IN THE UNITED STATES DISTRICT COURT

10                        FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12   SHELDON DALE WILLIAMS, JR.,                         No. 2:20-cv-1747-TLN-DMC-P
13                      Plaintiff,
14           v.                                          ORDER SETTING SETTLEMENT
                                                         CONFERENCE
15   K. ANCHETA, et al.,
16                      Defendants.
17

18          The court has determined that this case will benefit from a settlement conference.

19   Therefore, this case will be referred to Magistrate Judge Jeremy D. Peterson to conduct a

20   settlement conference on November 17, 2021 at 10:00 a.m. The settlement conference will be

21   conducted by remote means, with all parties appearing by Zoom video conference. The Court

22   will issue the necessary transportation order in due course.

23          Counsel for the defendant(s) is directed to contact the court via

24   ncannarozzi@caed.uscourts.gov, one week prior to the scheduled settlement conference to report

25   on the institution’s ability, in light of any COVID 19 restrictions, to produce the inmate for a

26   remote appearance.

27          The court expects that the parties will proceed with the settlement conference in good

28   faith and attempt to resolve all or part of the case. If any party believes that the settlement

                                                        1
     Case 2:20-cv-01747-TLN-DMC Document 21 Filed 09/09/21 Page 2 of 3
1

2    conference will not be productive, that party shall so inform the court as far in advance of the

3    settlement conference as possible.

4           In accordance with the above, IT IS HEREBY ORDERED that:

5           1. This case is set for a settlement conference before Magistrate Judge Jeremy D.

6               Peterson on November 17, 2021 at 10:00 a.m. The settlement conference will be

7               conducted by remote means, with all parties appearing by Zoom video conference.

8           2. Unless otherwise permitted in advance by the court, the following individuals must

9               attend the settlement conference: (1) all of the attorney(s) who will try the case; and

10              (2) individuals with full authority to negotiate and sett the case, on any terms.

11          3. No later than one week prior to the settlement conference, each party must submit to

12              Judge Peterson’s chambers at jdporders@caed.uscourts.gov, or by mail at U.S. District

13              Court, 501 I Street, Sacramento, CA 95814, a confidential settlement conference

14              statement. These statements should neither be filed on the docket nor served on any

15              other party. The statements should be marked “CONFIDENTIAL” and should state

16              the date and time of the conference. The statements should not be lengthy but should

17              include:

18                  a. A brief recitation of the facts;

19                  b. A discussion of the strengths and weaknesses of the case;
20                  c. An itemized estimate of the expected costs for further discovery, pretrial, and

21                      trial matters, in specific dollar terms;

22                  d. Your best estimate of the probability that plaintiff will obtain a finding of

23                      liability should this case proceed to trial, in percentage terms;

24                  e. Should this case proceed to trial and defendant be found liable, please provide

25                      the following, in specific dollar terms:

26                          i. A realistic high-end recovery estimate (i.e., realistic best- or worst-case

27                              scenario);
28                         ii. A realistic low-end recovery estimate (i.e., realistic worst- or best-case

                                                          2
     Case 2:20-cv-01747-TLN-DMC Document 21 Filed 09/09/21 Page 3 of 3
1

2                            scenario); and

3                       iii. A best estimate of the most likely outcome;

4                f. A history of settlement discussions, including:

5                        i. A statement of your expectations for settlement discussions;

6                        ii. A listing of any past and present settlement offers from any party

7                            (including all terms);

8                       iii. Whether your party would consider making the opening offer or

9                            demand, and what that offer might be;

10               g. A list of the individuals who will be participating in the settlement conference

11                   on your party’s behalf, including each participant’s name and, if appropriate,

12                   title; and

13               h. Identification of any related cases or of any other cases that the parties might

14                   wish to discuss at this settlement conference.

15        4. The Clerk of the Court is directed to serve a copy of this order on the Litigation Office

16           at the California Medical Facility via facsimile at (707) 469-6006 or via email.

17

18        Dated: September 8, 2021
                                                          ____________________________________
19                                                        DENNIS M. COTA
20                                                        UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27
28

                                                      3
